Citation Nr: 0631020	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-37 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for osteoarthritis, claimed 
as rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Los Angeles, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for osteoarthritis, claimed as 
rheumatoid arthritis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Left knee synovitis with rheumatic fever treated during 
service resolved in service, without residual pathology.

3.  Osteoarthritis in the left knee, hips, and back became 
manifest years after the veteran's separation from service.


CONCLUSION OF LAW

The veteran's arthritis was not incurred or aggravated in 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
November 2001.  That notice informed the veteran of the type 
of information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the veteran's claim for 
service connection for arthritis.  As service connection is 
denied, the RO will not be assigning a rating or an effective 
date.  Therefore, there is no possibility of prejudice to the 
veteran due to lack of notice with respect to the assignment 
of ratings and effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Service Connection for Arthritis

The veteran reports that he received treatment during service 
for a left knee disorder that was diagnosed as rheumatoid 
arthritis.  He states that after service he developed chronic 
problems in his left knee and other joints.  He is seeking 
service connection for arthritis in multiple joints.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including arthritis, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records sustained fire damage, 
but they are present in his claims file and are largely 
legible.  The veteran received inpatient treatment for German 
measles in January to March 1943.  In August 1943, he was 
seen at a dispensary for synovitis in the left knee, with 
symptoms since climbing a hill two days earlier.  He was sent 
to a service hospital, where he was noted to have fluid and 
tenderness in the left knee, a severe sore throat, fever, 
infected tonsils, and poly arthritis symptoms.  The treating 
physician's impression was rheumatic fever affecting the left 
knee, and chronic bilateral tonsillitis.  The records 
associated with the claims file do not show any further 
treatment for problems with the knee or other joints.  In a 
December 1945 separation examination, a history of measles 
was noted, and no musculoskeletal defects were found.

The claims file does not contain any records of medical 
treatment during the year following the veteran's service, 
nor for several decades following service.  Beginning in May 
2000, the veteran received treatment at a VA medical 
facility.  He reported having had left knee pain for years, 
and having had arthritis since service.  He indicated that he 
was a member of the Christian Science religion, and had not 
seen a doctor for about 50 years.

In his August 2001 claim, the veteran wrote that during 
service he was seen at a base hospital for severe swelling in 
his left knee.  He reported that the treating physician had 
diagnosed rheumatoid arthritis, and had found a sedimentation 
rate of 120 in his blood.  He stated that the swelling in his 
knee had reduced after a couple of weeks, and he had returned 
to duty.  He indicated that he had been fine for many years, 
and then the knee pain had returned and worsened over time.  
He related that he was currently under VA treatment for 
arthritis in his left knee, left hip, and back.  In a 
December 2003 statement, the veteran indicated that he had 
been experiencing pain in his left knee since about 1980.

VA medical records dated from 2000 to 2005 reflect that the 
veteran has arthritis, with pain in his left hip, left knee, 
low back, and neck.  There is x-ray evidence osteoarthritis 
in the left knee, both hips, the lumbosacral spine, and the 
cervical spine.  Knee x-rays also show chondrocalcinosis in 
the left knee and effusion in both knees.  The veteran 
underwent left total hip replacement surgery in 2003.

In October 2002, the veteran had a VA consultation regarding 
arthritis in the knees, hips, and low back.  The veteran 
reported the history during service of left knee swelling, an 
erythrocyte sedimentation rate (ESR) of 120, and diagnosis of 
rheumatoid arthritis.  He reported that the symptoms had 
subsided during service, and recurred about forty years 
later.  He related having had exacerbated left knee pain and 
left hip pain since 2000.  The consulting physician found 
that the veteran had a positive rheumatoid factor.  The 
physician found that the veteran had symptoms consistent with 
osteoarthritis of the left hip and knee.  The physician 
stated that the veteran did not have a clinical picture 
consistent with rheumatoid arthritis, despite his elevated 
rheumatoid factor, and that other factors might be 
contributing to the elevated rheumatoid factor.

The veteran has contended that current osteoarthritis in his 
left knee is a recurrence of left knee injury and rheumatoid 
arthritis during service.  He has also asserted that his left 
knee was vulnerable to osteoarthritis because of previous 
rheumatoid arthritis in that knee during service.

The physician who examined the veteran in October 2002 
concluded that the veteran did not currently have rheumatoid 
arthritis.  The veteran has osteoarthritis in his left knee 
and in other joints.  There is a long gap between the 
treatment of the left knee in service and medical records 
addressing the knee and other joints after service.  The 
veteran has provided different statements about the history 
of the left knee symptoms, sometimes indicating that left 
knee pain and swelling has continued since service, other 
times stating that symptoms resolved during service, and did 
not recur until many years after service.  The veteran has 
not reported having had pain or other symptoms in his hips or 
back during service.  No physician has indicated a possible 
or likely link between the left knee synovitis and rheumatic 
fever in service and current osteoarthritis in the left knee, 
hips, or back. 

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a layperson is competent to offer 
evidence as to facts within his or her personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a layperson is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's arthritic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.
 
For the above reasons, the Board finds that the preponderance 
of the evidence is against service connection for the claimed 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for osteoarthritis, claimed 
as rheumatoid arthritis, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


